 



Exhibit 10.3
SEPARATION AND RELEASE AGREEMENT
     THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is made this 21st day
of August, 2007 by and between Plains All American GP LLC and all of its parent,
subsidiary and affiliate entities (the “Company” or the “Employer”) and George
R. Coiner (“Coiner” or the “Employee”), an individual currently residing at 2520
Robinhood, #1009, Houston, TX 77009. The Employer and Employee are at times
referred to collectively as “the Parties.”
WITNESSETH
     WHEREAS, Coiner is an employee of the Company; and
     WHEREAS, the Company and Coiner have mutually agreed to sever the
employment relationship between Employer and Employee on the terms and
conditions herein described; and
     WHEREAS, the Company and Coiner desire to provide for a consulting
arrangement between Coiner and the Company as set forth herein.
     NOW, THEREFORE, in consideration of the covenants and conditions herein
contained, the parties agree as follows:

1.   Retirement and Severance of Employment. Coiner will retire and,
accordingly, Coiner’s employment with the Company will terminate, effective
August 31, 2007 or the date of this Agreement, whichever is later (the
“Severance Date”). Coiner will resign from all positions, offices and
directorships, if any, that he holds with any of the Company Affiliates (as
defined in Section 5(e) below) effective as of the Severance Date.

2.   Payments. Subject to the conditions set forth in Section 5 below and
Coiner’s continued compliance with the terms hereof, the Company agrees to pay
the following:

  (a)   $8,693,836 within seven days of the earlier of (i) the Severance Date
and (ii) the date of this Agreement. Coiner acknowledges and agrees that
(i) such amount is a gross amount, which will be subject to and reduced by any
applicable payroll taxes and (ii) no payment hereunder will involve any
contribution to the Company’s 401(K) Plan.     (b)   COBRA coverage. The Company
agrees to pay COBRA insurance premiums (medical and/or dental) for up to
18 months. In the event that Coiner’s entitlement to COBRA coverage should cease
before that time, the Company will have no obligation to continue payment of
Coiner’s COBRA premiums.

57



--------------------------------------------------------------------------------



 



3.   Consulting Arrangement. Coiner will provide consulting services through
March 31, 2009 on an as-need basis upon request of, and with adequate notice
from, the CEO or President of the Company; provided that Coiner shall not be
required to provide such consulting services in excess of forty (40) hours per
month. The consulting services requested will be commensurate with matters
undertaken by a Senior Vice President. The Company will pay Coiner $500,000 on
or around the first day of each quarter commencing October 1, 2007, with the
last payment on January 1, 2009.

4.   Confidential Information and Non-Solicitation Agreement. The provisions of
the Confidential Information and Non-Solicitation Agreement dated November 23,
1998 by and between the Company as successor to Plains All American Inc., and
Coiner (the “Confidentiality Agreement”) shall remain in force and effect
through March 31, 2010 (the parties hereto intending to, and do hereby, amend
the term of the Confidentiality Agreement), and any payments made hereunder
shall be subject to Coiner’s continuing compliance with the provisions of the
Confidentiality Agreement. In that regard, Coiner represents that he is and at
all times has been in compliance therewith, and after due inquiry the Company is
not aware of any breach. Coiner acknowledges that this Agreement constitutes a
request from the Company under Section 1(c) of the Confidentiality Agreement to
deliver to the Company on the Severance Date all of the documents, records,
notebooks, notes, memoranda and similar repositories described therein,
including all electronic or digital media, computers, computer files, handhelds,
PDAs and cellular devices (the “Confidential Documents”), and represents and
warrants that no copies of the Confidential Documents exist other than those to
be delivered hereunder.

5.   Coiner Release. Subject to Section 7 hereof and in exchange for the
consideration described in Sections 2 and 3 hereof:

  (a)   Except for claims relating to a breach of this Agreement by the Company,
Coiner hereby irrevocably, unconditionally, fully and forever releases the
Company and the Released Company Parties (as defined below) from all claims,
demands, causes of action or similar rights or liabilities of any nature,
whether known or unknown, in equity or at law, which Coiner ever had, now has,
or may hereafter claim to have, against any or all of them including, but not
limited to, those based on, arising out of, or in any way related to:

  i.   any claims for payment, including, but not limited to, claims for salary,
bonus and incentive payments, retention payments, benefits payments, accrued
vacation benefits, or reimbursement of expense payments, or claims under any
equity or incentive grants or awards, including without limitation any
transaction grants, phantom units, restricted units or unit options, under any
plan or program of the Company or Released Company Parties (but not including
the outstanding, vested and

58



--------------------------------------------------------------------------------



 



      unexercised option to purchase 21,250 Common Units under the Performance
Option Plan); and

  ii.   Coiner’s employment with the Company and termination of same, including
breach of contract (with the exception of claims relating to a breach of this
Agreement by the Company, as noted above), wrongful termination, tortious
interference with contract, retaliation, intentional infliction of emotional
distress, assault, discrimination, harassment, defamation, damage to reputation,
conspiracy, negligence, and gross negligence, and any and all claims under any
federal, state, or local statute or ordinance, or under any federal, state or
local law, whether statutory or at common law or otherwise, including without
limitation claims under the Age Discrimination in Employment Act, 29 U.S.C.
section 621, the Americans with Disabilities Act, the Fair Labor Standards Act,
the Employee Retirement Income Security Act, the Sarbanes-Oxley Act, the False
Claims Act, the Texas Commission on Human Rights Act, which Coiner has had, has,
or may have in the future as the result of, in connection with, or arising from
Coiner’s employment with, for, or around, any of the entities and individuals
identified herein as the Company or Released Company Parties that could have
been asserted against the Company Released Company Parties. Coiner understands
and agrees that no claims whatsoever against the Company Released Company
Parties of the nature described above are reserved or shall be prosecuted or
pursued in the future in any forum. This Agreement shall not waive or release
any rights or claims Employee may have under the Age Discrimination in
Employment Act, which arise after the Severance Date or eight (8) days after
Employee executes this Agreement, whichever comes later.

  (b)   Coiner agrees never to file a lawsuit or bring any proceeding asserting
any cause of action or claim that is released hereby, and not to collect any
damages, payment or remedies of any kind if any type of action or proceeding is
brought by a third party on his behalf which is covered by this Agreement.    
(c)   Excluded from this release are any claims which cannot be waived by law in
a private agreement between employer and employee.     (d)   As of the Severance
Date, Coiner and the Company hereby acknowledges that he has no knowledge of any
facts that would constitute the basis of a lawsuit, cause of action, or claim,
or a charge or complaint with any state or federal agency, against the Company
or the Released Company Parties with respect to any acts or events occurring
prior to the date hereof in the

59



--------------------------------------------------------------------------------



 



      course of Coiner’s dealings with the Company and the Released Company
Parties.

  (e)   For purposes of this Agreement, “Released Company Parties” means the
Company’s subsidiaries, related entities, affiliates, predecessors, successors
and assigns, any entity for which it has or exercises direct or indirect
management or executory authority or control, and any joint venture involving
any of the above (collectively, “Company Affiliates”), as well as the past,
present and future agents, officers, directors, employees, owners, members,
partners, control persons and insurers of the Company or Company Affiliates.    
(f)   Each Company Released Party (other than the Company) is expressly a
third-party beneficiary hereof.

6.   ADEA Rights. Coiner further acknowledges that:

  (a)   He has been advised in writing by virtue of this Agreement that he has
the right to seek legal counsel before signing this Agreement.     (b)   He has
been given twenty-one (21) days within which to consider the waivers included in
this Agreement. If Coiner chooses to sign the Agreement at any time prior to
that date, it is agreed that Coiner signs willingly and voluntarily and
expressly waives his right to wait the entire twenty-one (21) day period as
provided in the law. Any offers deemed to be made by the Company herein will
expire if Coiner has not signed this Agreement within such period.     (c)   He
has seven (7) days after signing this Agreement to revoke it. This Agreement
will not become effective or enforceable until the revocation period has
expired. Any notice of revocation of the Agreement is effective only if given to
Tim Moore, General Counsel or Harry N. Pefanis, President (at the address of the
Company set forth below), in writing by the close of business at 4:30 p.m. on
the seventh (7th ) day after the signing of this Agreement     (d)   Coiner
agrees that he is receiving, pursuant to this Agreement, consideration which is
in addition to that to which he would otherwise be entitled.     (e)   Nothing
in this Agreement prevents or precludes Coiner from challenging or seeking a
determination in good faith of the validity of this release under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law.

7.   Revocation. Should Coiner exercise the revocation right after receipt of
any consideration under this Agreement, Coiner will return the consideration
within five (5) days of the date of revocation. Should Coiner fail to return the

60



--------------------------------------------------------------------------------



 



    consideration in these circumstances, Coiner will be liable to Employer for
any attorneys fees expended in obtaining such repayment plus interest.

8.   Successors and Assigns. This Agreement shall be binding upon, and shall
inure to the benefit of the heirs, legal representatives, executors, successors
and assigns of the parties hereto.

9.   Severability. Wherever there is any conflict between any provision of this
Agreement and any statute, law, regulation or jurisdiction to be indefinite,
invalid or otherwise unenforceable, the entire Agreement shall not fail on
account thereof, but the balance of the Agreement shall continue in full force
and effect unless such construction would clearly be contrary to the intention
of the parties.

10.   Legal, Governing Law. This Agreement supersedes any and all oral
agreements and can only be modified by the parties in a writing signed by both
sides expressly stating a specific intent to modify this Agreement. The
Agreement shall be governed by and construed in accordance with the laws of the
State of Texas. The parties hereby submit to the exclusive jurisdiction of the
state courts of Texas, located in Harris County.

11.   Notices. For purposes of this Agreement, notices and all other
communications shall be in writing and shall have been duly given when
personally delivered or when mailed by United States certified or registered
mail, addressed as follows:

If to the Employer:
Plains All American GP LLC
333 Clay Street, Suite 1600
Houston, Texas 77002
Attention: Tim Moore
Telephone: 713-646-4484
Facsimile: 713-646-4313
If to the Employee:
George R. Coiner
2520 Robinhood, #1009
Houston, Texas 77009

12.   Further Assurances. The parties hereby agree upon reasonable request to
take whatever actions are necessary or helpful in realizing the objectives and
intent of this Agreement.

13.   No Waiver. No failure by either party hereto at any time to give notice of
any breach of the other party of, or to require compliance with, any condition
or

61



--------------------------------------------------------------------------------



 



    provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

14.   Remedy for Breach of Contract. The Parties agree that in the event there
is any breach or asserted breach of the terms, covenants or conditions of this
Agreement, the remedy of the Parties hereto shall be in both law and in equity,
including injunctive relief for the enforcement of or relief from any provisions
of this Agreement.

15.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

16.   Withholding of Taxes. The Employer may withhold from any benefits or
remuneration payable under this Agreement all federal, state, city or other
taxes as may be required pursuant to any law or governmental regulation or
ruling.

17.   Section 16 representation. Coiner represents that he has engaged in no
transactions in securities of Plains All American Pipeline, L.P. in the last six
months that have not been reported under Section 16 of the Securities Exchange
Act.

18.   Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

         
 
  By:   /s/ George R. Coiner
 
       
 
      George R. Coiner
 
            PLAINS ALL AMERICAN GP LLC
 
       
 
  By:   /s/ Harry N. Pefanis
 
       
 
  Name:   Harry N. Pefanis
 
  Title:   President and Chief Operating Officer

62